Citation Nr: 0030556	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  98-02 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 10, to August 24, 
1948, a total of 106 days.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which denied the benefit sought on 
appeal.  

In an April 1999 decision, the Board determined that new and 
material evidence had not been submitted received to warrant 
reopening the claim.  The veteran appealed the decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In April 2000, the Court granted a joint motion for 
remand which vacated and remanded the Board's decision.  The 
Court determined that new and material evidence had been 
presented and that the Board erred in not reopening the 
claim, and directed the Board to adjudicate the claim on the 
merits. 


REMAND

As noted in the Introduction, in April 2000 the Court granted 
a joint motion for remand which vacated and remanded an April 
1999 decision of the Board.  The Court determined that new 
and material evidence had been presented and that the Board 
erred in not reopening the claim, and directed the Board to 
adjudicate the claim on the merits.  In light of the Court's 
decision, the entire record must be reviewed on a de novo 
basis.  

The service medical records reflect complaints of back pain, 
and an August 1948 neuropsychiatric report reflects a 
diagnosis of passive dependency reaction, as well as 
conversion reaction, manifested by headaches and backaches 
associated with a functional limp.  The service medical 
records do not record a diagnosis of any organic orthopedic 
or neurological low back disorder.  Post-service records 
beginning in the 1990's, however, reflect findings of 
scoliosis and degenerative changes of L4-5, and include 
opinions which link the findings to the injury the veteran 
reported occurred during service.  For instance, in an 
October 1997 report John W. Gilbert, M.D., diagnosed a 
permanent lumbar nerve root injury syndrome in the lower back 
from a fall in the service that had never resolved, scoliosis 
that had slightly worsened, persistent lateral recess 
stenosis, post laminectomy syndrome (perineural fibrosis 
syndrome).  Also, in an August 1998 consultation report, 
Harry Lockstadt, M.D., opined that given the history of the 
veteran's back and radicular pain which was like the pain the 
veteran described he experienced in 1948, it is in all 
likelihood that the veteran suffered from an injury to the 
L4-5 disc level which resulted in the instability pattern 
that he has.  Dr. Lockstadt further noted that the veteran 
has since developed a degenerative scoliosis and instability 
at L4-5, L5-S1.  

Under appropriate circumstances, the duty to assist includes 
conducting a thorough and contemporaneous medical 
examination.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In 
this case, the veteran has not been afforded a VA 
examination, and as presented above, there are varied 
opinions regarding the cause of his low back complaints.  The 
Board points out that questions involving the presence and 
etiology of disease involve diagnostic skills that are within 
the realm of medical experts.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Therefore, an examination is in order.  

The Court has also held that the duty to assist the veteran 
in obtaining and developing available facts and evidence to 
support his claim includes the procurement of medical records 
to which the veteran has made reference to.  Littke v. 
Derwinski 1 Vet. App. 90 (1990).  In this case, VA records 
dated in 1997 include references to pre-operative preparation 
for surgery, and the claims folder includes an October 1997 
letter from Dr. John W. Gilbert and an August 1998 letter 
from Dr. Harry Lockstadt, both of which contain references to 
a laminectomy performed at a VA facility.  However, the 
hospitalization and follow-up reports pertaining to that 
procedure are not of record.  Therefore, the reports should 
be secured and associated with the claims folder.  

In view of the foregoing, and in order to fully and fairly 
evaluate the veteran's claim, the case is REMANDED to the RO 
for the following development:

1.  The RO should obtain from the 
veteran, the names and addresses of all 
medical care providers who have treated 
him for low back disorders since his 
separation from service.  In particular, 
the RO should secure the VA records 
regarding the laminectomy referred to in 
the VA records and the reports provided 
by Drs. John W. Gilbert and Harry 
Lockstadt.  The proper authorization 
should be obtained for non-VA records.  
Once secured, all of the pertinent 
records should be associated with the 
claims folder.  If any record specified 
by the veteran cannot be secured that 
fact should be documented in the claims 
file, and the appellant informed in 
writing.

2.  Once the above action has been 
accomplished, the veteran should be 
afforded a VA examination to determine 
the nature and etiology of any low back 
disorders diagnosed.  The examiner should 
offer an opinion as to whether it is at 
least as likely as not that any current 
low back disorders began in, or were made 
worse by, service.  The examination 
report should reflect review of pertinent 
material in the claims folder, including 
the service medical records.  The 
examiner should integrate the previous 
findings and diagnoses with current 
findings to obtain an accurate picture of 
the nature of the veteran's low back 
disorders.  The examination report should 
include the complete rationale for all 
opinions expressed.  All necessary 
special studies or tests should be 
accomplished.  The claims folder must be 
made available to the examiner for review 
in conjunction with the examination, and 
the examiner should acknowledge such 
review in the examination report.  The 
examination report should be typed.

3.  After the requested development has 
been completed, the RO should review the 
examination report to ensure that it is 
in compliance with the directives of this 
REMAND.  If the reports are deficient in 
any manner, the RO must implement 
corrective procedures at once.  

4.  The RO should adjudicate the claim of 
entitlement to service connection for a 
low back disability on the merits, and 
under all applicable statutes and 
regulations.  If the action taken remains 
adverse to the veteran, a Supplemental 
Statement of the Case should be issued, 
which includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decision.  The veteran 
and his representative should be afforded 
the applicable time to respond.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 6 -


